On Motion of Mr. Rutledge being of Counsel with the Defendants al-ledging that the Defendant Mary Bellinger Elliott being served with Process *535to appear and answer the Plaintiffs Bill hath appeared thereto, but being an Infant under the Age of Twenty One Years cannot answer- the same without having a Guardian assigned for that Purpose, It is Ordered that Mr. Charles Elliott the other Defendant be, and he is hereby assigned and appointed Guardian to the said Infant by whom She may answer and defend this Suit.
J ohn T roup, Register in Chancery
Turn over to Page 236.
Brought forward from Page 179.